PER CURIAM.
This appeal is by two defendants who were apprehended by police while a burglary was in progress. The jury found defendants Manso and Comabella guilty of attempted breaking and entering a dwelling with intent to commit a felony, and also found defendant Comabella guilty of a second count of possession of burglary tools.
Two points are argued. The first, on behalf of Comabella alone, asserts that the trial court erred in denying a motion to suppress the burglary tools found on Coma-bella’s person after arrest. It is claimed that the officers did not have probable cause to make the arrest. We hold that probable cause clearly existed under the law as set forth in State v. Outten, 206 So.2d 392, 397 (Fla.1968). See also Bew v. State, 289 So.2d 465 (Fla. 3d DCA 1974).
The second point, on behalf of both defendants, questions the sufficiency of the evidence concerning the value of the property collected in the apartment preparatory to its transportation therefrom. The evidence of value was sufficient. See Eaton v. State, 307 So.2d 915 (Fla. 3d DCA 1975); and Roundtree v. State, 236 So.2d 140 (Fla. 3d DCA 1970).
Affirmed.